DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 6-29-22 has been entered.  Claims 7-8 have been amended.  Claim 5 has been canceled.  Claims 1-4 and 6-14 are pending.
Claims 7-12 and species TMC1 (claims 7-8) are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Usher syndrome in a subject by injecting the claimed Anc80 vectors carrying the coding sequence for mouse TMC1 under the control of CMV promoter with micropipette through the bulla and overlying fascia, and the RWM (round window membrane) to the subject’s ear and repairing the hearing loss of the subject, does not reasonably provide enablement for restoring vestibular function associated with Usher Syndromes in a subject by administering an AAV vector encoding TMC1 protein under the control of a promoter to the subject by injecting the inner ear through a round window membrane of the subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims and is repeated for the reasons set forth in the preceding Office Action mailed on 1-31-22.  Applicant's arguments filed 6-29-22 have been fully considered but they are not persuasive.
Applicant cites MPEP2164.02 and Examples 2-3 of the specification and argues that the specification discloses a Ush 1c c.216G>A knock-in mouse model of Usher syndrome, which is an accepted model in the art for usher Syndrome and correlative to human subjects.  A person of ordinary skill in the art would fully understand how to make and use the claimed invention in view of the in vivo mouse model and data provided in the application (Remarks, p. 9).  This is not found persuasive because of the reasons set forth in the preceding Office Action mailed on 1-31-22 and the following reasons.
Example 2 of the specification describes the results of the mouse model injected with AAV2/Anc80.CMV.harmonin-a1 and/or AAV2/Anc80.CMV.harmonin-b1 vectors, and showed that c.216AA mice injected with AAV2/Anc80.CMV.harmonin-b1 and those co-injected with harmonin-a1 and harmonin-b1 vectors maintained balance function on the rotarod for 60-120 seconds, consistent with control c.216GA mice.  Recovery in open field behavior was also observed in harmonin-b1 and dual harmonin-a1 and b1 injected c.216AA mice.  While no ABR rescue was observed in mice injected with AAV2/Anc80.CMV.harmonin-a1, open field data demonstrated recovery of vestibular function to the level of the control mice (page 60, line 27 to page 61, line 13).  Example 3 of the specification describes the effect of TMC1 delivered via AAV vector.  TMC1 delivered by an Anc80 viral vector restores sensory transduction in TMC1-deficient hair cells in vivo (Fig. 23, page 66, 2nd to last paragraph).  TMC1 delivered using an Anc80 viral vector rescues outer hair cell function in TMC1 -/- mice, particularly at lower frequencies (e.g. about 5 to about 16 kHz) (Fig. 25, page 67, 2nd paragraph).
Harmonin-a1 and b1 are different from TMC1.  Example 2 only discloses the therapeutic effect of harnomin-a1 and b1 on vestibular function associated with Usher syndrome but fails to disclose the therapeutic effect of TMC1 on vestibular function associated with Usher syndrome.  Example 3 only discloses the therapeutic effect of TMC1 on restoring hearing function associated with Usher syndrome but fails to disclose the therapeutic effect of TMC1 on vestibular function associated with Usher syndrome.  Thus, the specification fails to provide enabling disclosure for restoring vestibular function associated with Usher syndrome in a subject by injecting to the inner ear through a round window membrane of the subject the claimed AAV vector.  Thus, claims 7-12 remain rejected under 35 U.S.C. 112(a).
 
Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632